E
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, November 30, 2020 3:56 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




You p e‐fo e losu e epo ti g fo has ee su essfull su itted to the Bu eau of Co su e C edit P ote tio . He e
is a op of ou su issio .
‐‐‐‐‐
Mo tgage I fo atio
‐‐‐‐‐
Co pa p o idi g the oti e:Doo a , G a es & Lo go ia, LLC O e of the o tgage:Aja Mo tgage Loa T ust            ‐
E, Mo tgage‐Ba ked Se u ities, Se ies    ‐E, U.S. Ba k Natio al Asso iatio , as I de tu e T ustee What te est
des i es the o e of the o tgage?:P i ate o tgage le de File 's E ail Add ess: ak@dga dl. o Co ta t
i fo atio fo pe so s ha i g the autho it to odif the o tgage to a oid fo e losu e:Mist Patte so
         ‐
PO Bo        | Po tla d, O
      SW Bea e to ‐Hillsdale H , #    | Bea e to , O       Mist .Patte so @g ego fu di g. o

‐‐‐‐‐
Co su e I fo     atio
‐‐‐‐‐

Co su e Fi st a e:Ap il
Co su e Middle I itial/Middle Na e: J
Co su e Last a e:Sa ge t f/k/a Ap il J. Wohlfeil Co su e Suffi :
P ope t Add ess li e : Ha lo Po d Road P ope t Add ess li e :
P ope t Add ess li e :
P ope t Add ess Cit /To :Pa k a
P ope t Add ess State:
P ope t Add ess zip ode:
P ope t Add ess Cou t :Pis ata uis

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to u e the default:       .   Co su e Add ess li e :   Ha lo Po d Road Co su e Add ess li e :
Co su e Add ess li e :
Co su e Add ess Cit /To :Pa k a
Co su e Add ess State:ME
Co su e Add ess zip ode:




                                                       1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, November 30, 2020 3:58 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




You p e‐fo e losu e epo ti g fo has ee su essfull su itted to the Bu eau of Co su e C edit P ote tio . He e
is a op of ou su issio .
‐‐‐‐‐
Mo tgage I fo atio
‐‐‐‐‐
Co pa p o idi g the oti e:Doo a , G a es & Lo go ia, LLC O e of the o tgage:Aja Mo tgage Loa T ust            ‐
E, Mo tgage‐Ba ked Se u ities, Se ies    ‐E, U.S. Ba k Natio al Asso iatio , as I de tu e T ustee What te est
des i es the o e of the o tgage?:P i ate o tgage le de File 's E ail Add ess: ak@dga dl. o Co ta t
i fo atio fo pe so s ha i g the autho it to odif the o tgage to a oid fo e losu e:Mist Patte so
         ‐
PO Bo        | Po tla d, O
      SW Bea e to ‐Hillsdale H , #    | Bea e to , O       Mist .Patte so @g ego fu di g. o

‐‐‐‐‐
Co su e I fo     atio
‐‐‐‐‐

Co su e Fi st a e:Ap il
Co su e Middle I itial/Middle Na e: J
Co su e Last a e:Sa ge t f/k/a Ap il J. Wohlfeil Co su e Suffi :
P ope t Add ess li e : Ha lo Po d Road P ope t Add ess li e :
P ope t Add ess li e :
P ope t Add ess Cit /To :Pa k a
P ope t Add ess State:
P ope t Add ess zip ode:
P ope t Add ess Cou t :Pis ata uis

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to u e the default:       .   Co su e Add ess li e :PO Bo     Co su e Add ess li e :
Co su e Add ess li e :
Co su e Add ess Cit /To :Do e ‐Fo      oft Co su e Add ess State:ME Co su e Add ess zip ode:




                                                       1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, November 30, 2020 3:58 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




You p e‐fo e losu e epo ti g fo has ee su essfull su itted to the Bu eau of Co su e C edit P ote tio . He e
is a op of ou su issio .
‐‐‐‐‐
Mo tgage I fo atio
‐‐‐‐‐
Co pa p o idi g the oti e:Doo a , G a es & Lo go ia, LLC O e of the o tgage:Aja Mo tgage Loa T ust            ‐
E, Mo tgage‐Ba ked Se u ities, Se ies    ‐E, U.S. Ba k Natio al Asso iatio , as I de tu e T ustee What te est
des i es the o e of the o tgage?:P i ate o tgage le de File 's E ail Add ess: ak@dga dl. o Co ta t
i fo atio fo pe so s ha i g the autho it to odif the o tgage to a oid fo e losu e:Mist Patte so
         ‐
PO Bo        | Po tla d, O
      SW Bea e to ‐Hillsdale H , #    | Bea e to , O       Mist .Patte so @g ego fu di g. o

‐‐‐‐‐
Co su e I fo     atio
‐‐‐‐‐

Co su e Fi st a e:Ap il
Co su e Middle I itial/Middle Na e: J
Co su e Last a e:Sa ge t f/k/a Ap il J. Wohlfeil Co su e Suffi :
P ope t Add ess li e : Ha lo Po d Road P ope t Add ess li e :
P ope t Add ess li e :
P ope t Add ess Cit /To :Pa k a
P ope t Add ess State:
P ope t Add ess zip ode:
P ope t Add ess Cou t :Pis ata uis

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to u e the default:       .   Co su e Add ess li e :PO Bo     Co su e Add ess li e :
Co su e Add ess li e :
Co su e Add ess Cit /To :Do e ‐Fo      oft Co su e Add ess State:ME Co su e Add ess zip ode:




                                                       1
Matthew Kelly

From:                          Nobody <nobody@informe.org>
Sent:                          Monday, November 30, 2020 3:56 PM
To:                            Matthew Kelly
Subject:                       Pre-Foreclosure Reporting Form Submission




You p e‐fo e losu e epo ti g fo has ee su essfull su itted to the Bu eau of Co su e C edit P ote tio . He e
is a op of ou su issio .
‐‐‐‐‐
Mo tgage I fo atio
‐‐‐‐‐
Co pa p o idi g the oti e:Doo a , G a es & Lo go ia, LLC O e of the o tgage:Aja Mo tgage Loa T ust            ‐
E, Mo tgage‐Ba ked Se u ities, Se ies    ‐E, U.S. Ba k Natio al Asso iatio , as I de tu e T ustee What te est
des i es the o e of the o tgage?:P i ate o tgage le de File 's E ail Add ess: ak@dga dl. o Co ta t
i fo atio fo pe so s ha i g the autho it to odif the o tgage to a oid fo e losu e:Mist Patte so
         ‐
PO Bo        | Po tla d, O
      SW Bea e to ‐Hillsdale H , #    | Bea e to , O       Mist .Patte so @g ego fu di g. o

‐‐‐‐‐
Co su e I fo     atio
‐‐‐‐‐

Co su e Fi st a e:Ap il
Co su e Middle I itial/Middle Na e: J
Co su e Last a e:Sa ge t f/k/a Ap il J. Wohlfeil Co su e Suffi :
P ope t Add ess li e : Ha lo Po d Road P ope t Add ess li e :
P ope t Add ess li e :
P ope t Add ess Cit /To :Pa k a
P ope t Add ess State:
P ope t Add ess zip ode:
P ope t Add ess Cou t :Pis ata uis

‐‐‐‐‐
Notifi atio Details
‐‐‐‐‐

Date oti e as ailed: / /
A ou t eeded to u e the default:       .   Co su e Add ess li e :   Ha lo Po d Road Co su e Add ess li e :
Co su e Add ess li e :
Co su e Add ess Cit /To :Pa k a
Co su e Add ess State:ME
Co su e Add ess zip ode:




                                                       1
